From an order of the State Board of Equalization, assessing its property for the year 1914 at $75,000, the Henryetta Gas Company appeals, and the cause is submitted to the court upon stipulation for judgment, entered into between the appellant and the state, in which it is agreed that the findings of the State Board of Equalization may be modified and the valuation of the property for taxation for the year 1914 may be reduced in the sum of $20,000, said value be fixed at the sum of $55,000, and that mandate issue in accordance therewith.
Upon stipulation for judgment, the court is of the opinion that the property of appellant, Henryetta Gas Company, for the year 1914, for the purposes of taxation, should be assessed in the sum of $55,000, and that the *Page 58 
valuation placed thereon by the State Board of Equalization, from which this appeal is prosecuted, should be modified by reducing said amount to the sum of $55,000, and said order, as so modified, should be affirmed.
KANE, C. J., and SHARP, J., concur. TURNER and BROWN, JJ., absent and not participating.